Peters, C. J.
One partner agreed in writing to sell to a-copartner his interest in the company’s property, consisting of a store, a stock of goods, furniture therein, and other property,— most of the same at cost, and the balance at an appraisal if the-parties could not agree upon its value, cash to be paid therefor on delivery, — either party who should break the contract to forfeit to the other the sum of five hundred dollars. The-purchaser, after binding himself to the bargain, refused to carry it into execution. The entire property was worth upwards of twenty-five thousand dollars.
Is the sum of five hundred dollars recoverable by the would-be seller as liquidated damages? We think that must have been the intention of the parties. There are several reasons which, have an influence in inducing us to think so. In no view was it. a large or an unreasonable sum to pay for the seller’s disappointment. It was the purchaser’s proposition. It includes all which (he purchaser was to pay for a total failure to perform. There-would be more question about the meaning of the parties, had. the non-performance been partial only. It would be a difficult and expensive task to ascertain what the real damages were.. The good will of the business was an element of value not easily measurable. The parties wisely concluded to have the damages, assessable at an agreed sum. We think it would be the instinctive judgment of business men generally, that the parties used the word forfeit in a conversational sense, and not technically.
The case belongs to a class of difficult, and often uncertain and shadowy questions, very few cases being much alike, and there*36■fore an appeal to the authorities for support is not of much use ¡further than to make an application of general principles. But ¡the case of Lynde v. Thompson, 2 Allen, 456, relied on by the [plaintiff, goes a good way towards establishing the position he ■contends for; and Holbrook v. Tobey, in our own state, (66 Maine, 410,) goes iii the same direction.
Defendant defaulted for ‡500 and interest from February IS, 1883.
Walton, Virgin, Libbey, Foster and Haskell, JJ., ■¡concurred.